Exhibit 10.6

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of May 16,
2011, by and among RLJ Lodging Trust, a Maryland real estate investment trust
(the “Company” or the “Indemnitor”) and Ross H. Bierkan (the “Indemnitee”).

 

WHEREAS, the Indemnitee is an officer of the Company and in such capacity is
performing a valuable service for the Company;

 

WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Trustees with respect to indemnification of,
and advancement of expenses to, such persons;

 

WHEREAS, the Articles of Amendment and Restatement of the Declaration of Trust
of the Company (the “Declaration of Trust”) provide that the Company shall
indemnify and advance expenses to its trustees and officers to the maximum
extent permitted by Maryland law in effect from time to time;

 

WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”) provide
that each trustee and officer of the Company shall be indemnified by the Company
to the maximum extent permitted by Maryland law in effect from time to time and
shall be entitled to advancement of expenses consistent with Maryland law; and

 

WHEREAS, to induce the Indemnitee to provide services to the Company as an
officer and to provide the Indemnitee with specific contractual assurance that
indemnification will be available to the Indemnitee regardless of, among other
things, any amendment to or revocation of the Declaration of Trust or the
Bylaws, or any acquisition transaction relating to the Company, the Indemnitor
desires to provide the Indemnitee with protection against personal liability as
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee hereby agree as follows:

 

1.                                       DEFINITIONS

 

For purposes of this Agreement:

 

(A)                              “Change in Control” shall have the definition
set forth in the RLJ Lodging Trust 2011 Equity Incentive Plan.

 

(B)                                “Corporate Status” describes the status of a
person who is or was a trustee or officer of the Company or is or was serving at
the request of the Company as a director, officer, partner (limited or general),
member, employee or agent of any other foreign or domestic corporation,
partnership, joint venture, limited liability company, trust, other enterprise
(whether conducted for profit or not for profit) or employee benefit plan. The
Company shall be deemed to have requested the

 

--------------------------------------------------------------------------------


 

Indemnitee to serve an employee benefit plan where the performance of the
Indemnitee’s duties to the Company also imposes or imposed duties on, or
otherwise involves or involved services by, the Indemnitee to the plan or
participants or beneficiaries of the plan.

 

(C)                                “Expenses” shall include all attorneys’ and
paralegals’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding.

 

(D)                               “Proceeding” includes any action, suit,
arbitration, alternate dispute resolution mechanism, investigation (including
any formal or informal internal investigation to which the Indemnitee is made a
party by reason of the Corporate Status of the Indemnitee), administrative
hearing, or any other proceeding, including appeals therefrom, whether civil,
criminal, administrative, or investigative, except one initiated by the
Indemnitee pursuant to paragraph 8 of this Agreement to enforce such
Indemnitee’s rights under this Agreement.

 

(E)                                 “Special Legal Counsel” means a law firm, or
a member of a law firm, that is experienced in matters of corporate law and
neither presently is, or in the past two years has been, retained to represent
(i) the Indemnitor or the Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.

 

2.                                       INDEMNIFICATION

 

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Declaration of Trust, the Bylaws,
any other agreement, a vote of shareholders or resolution of the Board of
Trustees or otherwise if, by reason of such Indemnitee’s Corporate Status, such
Indemnitee is, or is threatened to be made, a party to any threatened, pending,
or contemplated Proceeding, including a Proceeding by or in the right of the
Company.  Unless prohibited by paragraph 13 hereof and subject to the other
provisions of this Agreement, the Indemnitee shall be indemnified hereunder, to
the maximum extent permitted by Maryland law in effect from time to time,
against judgments, penalties, fines and settlements and reasonable Expenses
actually incurred by or on behalf of such Indemnitee in connection with such
Proceeding or any claim, issue or matter therein; provided, however, that if
such Proceeding was initiated by or in the right of the Company, indemnification
may not be made in respect of such Proceeding if the Indemnitee shall have been
finally adjudged to be liable to the Company.  For purposes of this paragraph 2,
excise taxes assessed on the Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall be deemed fines.

 

2

--------------------------------------------------------------------------------


 

3.                                       INDEMNIFICATION FOR EXPENSES IN CERTAIN
CIRCUMSTANCES

 

(A)                              Without limiting the effect of any other
provision of this Agreement (including the Indemnitee’s rights to
indemnification under paragraph 2 and advancement of expenses under paragraph
4), without regard to whether the Indemnitee is entitled to indemnification
under paragraph 2 and without regard to the provisions of paragraph 6 hereof, to
the extent that the Indemnitee is successful, on the merits or otherwise, in any
Proceeding to which the Indemnitee is a party by reason of such Indemnitee’s
Corporate Status, such Indemnitee shall be indemnified against all reasonable
Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith.

 

(B)                            If the Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues, or matters in such Proceeding, the Indemnitor
shall indemnify the Indemnitee against all reasonable Expenses actually incurred
by or on behalf of such Indemnitee in connection with each successfully resolved
claim, issue or matter.

 

(C)                                For purposes of this paragraph 3 and without
limitation, the termination of any claim, issue or matter in such Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

 

4.                                       ADVANCEMENT OF EXPENSES

 

Notwithstanding anything in this Agreement to the contrary, but subject to
paragraph 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the Indemnitor shall advance
all reasonable Expenses incurred by the Indemnitee in connection with any such
Proceeding within twenty (20) days after the receipt by the Indemnitor of a
statement from the Indemnitee requesting such advance from time to time, whether
prior to or after final disposition of such Proceeding; provided that, such
statement shall reasonably evidence the Expenses incurred or to be incurred by
the Indemnitee and shall include or be preceded or accompanied by (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Indemnitor as
authorized by this Agreement has been met and (ii) a written undertaking by or
on behalf of the Indemnitee to repay the amounts advanced if it should
ultimately be determined that the standard of conduct has not been met.  The
undertaking required by clause (ii) of the immediately preceding sentence

 

3

--------------------------------------------------------------------------------


 

shall be an unlimited general obligation of the Indemnitee but need not be
secured and may be accepted without reference to financial ability to make the
repayment.

 

5.                                       WITNESS EXPENSES

 

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a witness for
any reason in any Proceeding to which such Indemnitee is not a named defendant
or respondent, such Indemnitee shall be indemnified by the Indemnitor against
all Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith.

 

6.                                       DETERMINATION OF ENTITLEMENT TO AND
AUTHORIZATION OF INDEMNIFICATION

 

(A)                              To obtain indemnification under this Agreement,
the Indemnitee shall submit to the Indemnitor a written request, including
therewith such documentation and information reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification.

 

(B)                                Indemnification under this Agreement may not
be made unless authorized for a specific Proceeding after a determination has
been made in accordance with this paragraph 6(B) that indemnification of the
Indemnitee is permissible in the circumstances because the Indemnitee has met
the following standard of conduct: the Indemnitor shall indemnify the Indemnitee
in accordance with the provisions of paragraph 2 hereof, unless it is
established that: (a) the act or omission of the Indemnitee was material to the
matter giving rise to the Proceeding and (x) was committed in bad faith or (y)
was the result of active and deliberate dishonesty; (b) the Indemnitee actually
received an improper personal benefit in money, property or services; or (c) in
the case of any criminal proceeding, the Indemnitee had reasonable cause to
believe that the act or omission was unlawful.  Upon receipt by the Indemnitor
of the Indemnitee’s written request for indemnification pursuant to paragraph
6(A), a determination as to whether the applicable standard of conduct has been
met shall be made within the period specified in paragraph 6(E):  (i) if a
Change in Control shall have occurred, by Special Legal Counsel in a written
opinion to the Board of Trustees, a copy of which shall be delivered to the
Indemnitee, with Special Legal Counsel selected by the Indemnitee (the
Indemnitee shall give prompt written notice to the Indemnitor advising the
Indemnitor of the identity of the Special Legal Counsel so selected); or (ii) if
a Change in Control shall not have occurred, (A) by the Board of Trustees by a
majority vote of a quorum consisting of trustees not, at the time, parties to
the Proceeding, or, if such quorum cannot be obtained, then by a majority vote
of a committee of the Board of Trustees consisting solely of two or more
trustees not, at the time, parties to such Proceeding and who were duly
designated to act in the matter by a majority vote of the full Board of Trustees
in which the designated trustees who are parties may participate, (B) if the
requisite quorum of the full Board of Trustees cannot be obtained therefor and
the committee cannot be established (or, even if such quorum is obtainable or
such committee can be

 

4

--------------------------------------------------------------------------------


 

established, if such quorum or committee so directs), by Special Legal Counsel
in a written opinion to the Board of Trustees, a copy of which shall be
delivered to Indemnitee, with Special Legal Counsel selected by the Board of
Trustees or a committee of the Board of Trustees by vote as set forth in clause
(ii)(A) of this paragraph 6(B) (or, if the requisite quorum of the full Board of
Trustees cannot be obtained therefor and the committee cannot be established, by
a majority of the full Board of Trustees in which trustees who are parties to
the Proceeding may participate) (if the Indemnitor selects Special Legal Counsel
to make the determination under this clause (ii), the Indemnitor shall give
prompt written notice to the Indemnitee advising him or her of the identity of
the Special Legal Counsel so selected) or (C) if so directed by a majority of
the members of the Board of Trustees, by the shareholders of the Company.  If it
is so determined that the Indemnitee is entitled to indemnification, payment to
the Indemnitee shall be made within ten (10) days after such determination.
Authorization of indemnification and determination as to reasonableness of
Expenses shall be made in the same manner as the determination that
indemnification is permissible. However, if the determination that
indemnification is permissible is made by Special Legal Counsel under clause
(ii)(B) above, authorization of indemnification and determination as to
reasonableness of Expenses shall be made in the manner specified under clause
(ii)(B) above for the selection of such Special Legal Counsel.

 

(C)                                The Indemnitee shall cooperate with the
person or entity making such determination with respect to the Indemnitee’s
entitlement to indemnification, including providing upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to the Indemnitee
and reasonably necessary to such determination.  Any reasonable costs or
expenses (including reasonable attorneys’ fees and disbursements) incurred by
the Indemnitee in so cooperating shall be borne by the Indemnitor (irrespective
of the determination as to the Indemnitee’s entitlement to indemnification) and
the Indemnitor hereby indemnifies and agrees to hold the Indemnitee harmless
therefrom.

 

(D)                               In the event the determination of entitlement
to indemnification is to be made by Special Legal Counsel pursuant to paragraph
6(B) hereof, the Indemnitee, or the Indemnitor, as the case may be, may, within
seven days after such written notice of selection shall have been given, deliver
to the Indemnitor or to the Indemnitee, as the case may be, a written objection
to such selection.  Such objection may be asserted only on the grounds that the
Special Legal Counsel so selected does not meet the requirements of “Special
Legal Counsel” as defined in paragraph 1 of this Agreement.  If such written
objection is made, the Special Legal Counsel so selected may not serve as
Special Legal Counsel until a court has determined that such objection is
without merit.  If, within twenty (20) days after submission by the Indemnitee
of a written request for indemnification pursuant to paragraph 6(A) hereof, no
Special Legal Counsel shall have been selected or, if selected, shall have been
objected to, either the Indemnitor or the Indemnitee may

 

5

--------------------------------------------------------------------------------


 

petition a court for resolution of any objection which shall have been made by
the Indemnitor or the Indemnitee to the other’s selection of Special Legal
Counsel and/or for the appointment as Special Legal Counsel of a person selected
by the court or by such other person as the court shall designate, and the
person with respect to whom an objection is so resolved or the person so
appointed shall act as Special Legal Counsel under paragraph 6(B) hereof.  The
Indemnitor shall pay all reasonable fees and expenses of Special Legal Counsel
incurred in connection with acting pursuant to paragraph 6(B) hereof, and all
reasonable fees and expenses incident to the selection of such Special Legal
Counsel pursuant to this paragraph 6(D).  In the event that a determination of
entitlement to indemnification is to be made by Special Legal Counsel and such
determination shall not have been made and delivered in a written opinion within
ninety (90) days after the receipt by the Indemnitor of the Indemnitee’s request
in accordance with paragraph 6(A), upon the due commencement of any judicial
proceeding in accordance with paragraph 8(A) of this Agreement, Special Legal
Counsel shall be discharged and relieved of any further responsibility in such
capacity.

 

(E)                                 If the person or entity making the
determination whether the Indemnitee is entitled to indemnification shall not
have made a determination within forty-five (45) days after receipt by the
Indemnitor of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and the Indemnitee shall be
entitled to such indemnification, absent:  (i) a misstatement by the Indemnitee
of a material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.  Such 45-day period may be extended for a reasonable time, not
to exceed an additional fifteen (15) days, if the person or entity making said
determination in good faith requires additional time for the obtaining or
evaluating of documentation and/or information relating thereto.  The foregoing
provisions of this paragraph 6(E) shall not apply: (i) if the determination of
entitlement to indemnification is to be made by the shareholders and if within
fifteen (15) days after receipt by the Indemnitor of the request for such
determination the Board of Trustees resolves to submit such determination to the
shareholders for consideration at an annual or special meeting thereof to be
held within seventy-five (75) days after such receipt and such determination is
made at such meeting, or (ii) if the determination of entitlement to
indemnification is to be made by Special Legal Counsel pursuant to paragraph
6(B) of this Agreement.

 

7.                                       PRESUMPTIONS

 

(A)                              In making a determination with respect to
entitlement or authorization of indemnification hereunder, the person or entity
making such determination shall presume that the Indemnitee is entitled to
indemnification under this Agreement and the Indemnitor shall have the burden of
proof to overcome such presumption.

 

6

--------------------------------------------------------------------------------


 

(B)                                The termination of any Proceeding by
conviction, or upon a plea of nolo contendere or its equivalent, or an entry of
an order of probation prior to judgment, creates a rebuttable presumption that
the Indemnitee did not meet the requisite standard of conduct described herein
for indemnification.

 

8.                                       REMEDIES

 

(A)                              In the event that:  (i) a determination is made
in accordance with the provisions of paragraph 6 that the Indemnitee is not
entitled to indemnification under this Agreement, or (ii) advancement of
reasonable Expenses is not timely made pursuant to this Agreement, or (iii)
payment of indemnification due the Indemnitee under this Agreement is not timely
made, the Indemnitee shall be entitled to an adjudication in an appropriate
court of competent jurisdiction of such Indemnitee’s entitlement to such
indemnification or advancement of Expenses.

 

(B)                                In the event that a determination shall have
been made pursuant to paragraph 6 of this Agreement that the Indemnitee is not
entitled to indemnification, any judicial proceeding commenced pursuant to this
paragraph 8 shall be conducted in all respects as a de novo trial on the
merits.  The fact that a determination had been made earlier pursuant to
paragraph 6 of this Agreement that the Indemnitee was not entitled to
indemnification shall not be taken into account in any judicial proceeding
commenced pursuant to this paragraph 8 and the Indemnitee shall not be
prejudiced in any way by reason of that adverse determination.  In any judicial
proceeding commenced pursuant to this paragraph 8, the Indemnitor shall have the
burden of proving that the Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

 

(C)                                If a determination shall have been made or
deemed to have been made pursuant to this Agreement that the Indemnitee is
entitled to indemnification, the Indemnitor shall be bound by such determination
in any judicial proceeding commenced pursuant to this paragraph 8, absent:  (i)
a misstatement by the Indemnitee of a material fact, or an omission of a
material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(D)                               The Indemnitor shall be precluded from
asserting in any judicial proceeding commenced pursuant to this paragraph 8 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Indemnitor is bound
by all the provisions of this Agreement.

 

(E)                                 In the event that the Indemnitee, pursuant
to this paragraph 8, seeks a judicial adjudication of such Indemnitee’s rights
under, or to recover damages for breach of, this Agreement, if successful on the
merits or otherwise as to all or less than all claims, issues or matters in such
judicial adjudication, the Indemnitee shall be entitled to recover from the
Indemnitor, and shall be indemnified by the

 

7

--------------------------------------------------------------------------------


 

Indemnitor against, any and all reasonable Expenses actually incurred by such
Indemnitee in connection with each successfully resolved claim, issue or matter.

 

9.                                       NOTIFICATION AND DEFENSE OF CLAIMS

 

The Indemnitee agrees promptly to notify the Indemnitor in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitor will not relieve the Indemnitor from any liability that
the Indemnitor may have to Indemnitee under this Agreement unless the Indemnitor
is materially prejudiced thereby.  With respect to any such Proceeding as to
which Indemnitee notifies the Indemnitor of the commencement thereof:

 

(A)                             The Indemnitor will be entitled to participate
therein at its own expense.

 

(B)                                Except as otherwise provided below, the
Indemnitor will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee.  After notice from the Indemnitor to
Indemnitee of the Indemnitor’s election to assume the defense thereof, the
Indemnitor will not be liable to Indemnitee under this Agreement for any legal
or other expenses subsequently incurred by Indemnitee in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below.  Indemnitee shall have the right to employ Indemnitee’s own
counsel in such Proceeding, but the fees and disbursements of such counsel
incurred after notice from the Indemnitor of the Indemnitor’s assumption of the
defense thereof shall be at the expense of Indemnitee unless (a) the employment
of counsel by the Indemnitee has been authorized by the Indemnitor, (b) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Indemnitor and the Indemnitee in the conduct of the defense
of such action, (c) such Proceeding seeks penalties or other relief against the
Indemnitee with respect to which the Indemnitor could not provide monetary
indemnification to the Indemnitee (such as injunctive relief or incarceration)
or (d) the Indemnitor shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and disbursements of
counsel shall be at the expense of the Indemnitor.  The Indemnitor shall not be
entitled to assume the defense of any Proceeding brought by or on behalf of the
Indemnitor, or as to which the Indemnitee shall have reached the conclusion
specified in clause (b) above, or which involves penalties or other relief
against the Indemnitee of the type referred to in clause (c) above.

 

(C)                                 The Indemnitor shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any action or claim effected without the Indemnitor’s written consent.  The
Indemnitor shall not settle any action or claim in any manner that would impose
any penalty or limitation on the Indemnitee without the Indemnitee’s written
consent.  Neither the Indemnitor nor Indemnitee will unreasonably withhold or
delay consent to any proposed settlement.

 

8

--------------------------------------------------------------------------------


 

10.                                 NON-EXCLUSIVITY; SURVIVAL OF RIGHTS;
INSURANCE SUBROGATION

 

(A)                              The rights of indemnification and to receive
advancement of reasonable Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Declaration of Trust, the Bylaws, any other
agreement, a vote of shareholders, a resolution of the Board of Trustees or
otherwise, except that any payments otherwise required to be made by the
Indemnitor hereunder shall be offset by any and all amounts received by the
Indemnitee from any other indemnitor or under one or more liability insurance
policies maintained by an indemnitor or otherwise and shall not be duplicative
of any other payments received by an Indemnitee from the Indemnitor in respect
of the matter giving rise to the indemnity hereunder; provided, however, that if
indemnification rights are provided by an Additional Indemnitor as defined in
Section 18(B) hereof, such Section shall govern.  No amendment, alteration or
repeal of this Agreement or any provision hereof shall be effective as to the
Indemnitee with respect to any action taken or omitted by the Indemnitee prior
to such amendment, alteration or repeal.

 

(B)                                To the extent that the Company maintains an
insurance policy or policies providing liability insurance for trustees and
officers of the Company, the Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available and upon any Change in Control the Company shall use
commercially reasonable efforts to obtain or arrange for continuation and/or
“tail” coverage for the Indemnitee to the maximum extent obtainable at such
time.

 

(C)                                Except as otherwise provided in Section 18(B)
hereof, in the event of any payment under this Agreement, the Indemnitor shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and take all actions
necessary to secure such rights, including execution of such documents as are
necessary to enable the Indemnitor to bring suit to enforce such rights.

 

(D)                               Except as otherwise provided in Section 18(B)
hereof, the Indemnitor shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
the Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.

 

11.                                 CONTINUATION OF INDEMNITY

 

(A)                              All agreements and obligations of the
Indemnitor contained herein shall continue during the period the Indemnitee is
an officer or a member of the Board of Trustees of the Company and shall
continue thereafter so long as the Indemnitee shall be subject to any
threatened, pending or completed Proceeding by reason of

 

9

--------------------------------------------------------------------------------


 

such Indemnitee’s Corporate Status and during the period of statute of
limitations for any act or omission occurring during the Indemnitee’s term of
Corporate Status.  This Agreement shall be binding upon the Indemnitor and its
respective successors and assigns and shall inure to the benefit of the
Indemnitee and such Indemnitee’s heirs, executors and administrators.

 

(B)                                The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
reasonably satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

12.                                 SEVERABILITY

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal or unenforceable.

 

13.                                 EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES

 

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to (i) any Proceeding initiated by such Indemnitee
against the Indemnitor other than a proceeding commenced pursuant to paragraph 8
hereof, or (ii) any Proceeding for an accounting of profits arising from the
purchase and sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, rules and regulations promulgated thereunder,
or any similar provisions of any federal, state or local statute.

 

14.                                 NOTICE TO THE COMPANY SHAREHOLDERS

 

Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the shareholders of the
Company with the notice of the next Company shareholders’ meeting or prior to
the meeting.

 

10

--------------------------------------------------------------------------------


 

15.                                 HEADINGS

 

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

 

16.                                 MODIFICATION AND WAIVER

 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

17.                                 NOTICES

 

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand or
by a nationally recognized overnight delivery service and received by the party
to whom said notice or other communication shall have been directed, or (ii)
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, if so delivered or mailed,
as the case may be, to the following addresses:

 

If to the Indemnitee, to the address set forth in the records of the Company.

 

If to the Indemnitor, to:

 

 

RLJ Lodging Trust

 

3 Bethesda Metro Center

 

Suite 1000

 

Bethesda, MD 20814

 

Attention: President and Chief Executive Officer

 

or to such other address as may have been furnished to the Indemnitee by the
Indemnitor or to the Indemnitor by the Indemnitee, as the case may be.

 

18.                                 CONTRIBUTION

 

(A)                              To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, penalties, fines and settlements and reasonable expenses
actually incurred by or on behalf of an Indemnitee, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by the Company
and Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the

 

11

--------------------------------------------------------------------------------


 

Company (and its trustees, officers, employees and agents) and Indemnitee in
connection with such event(s) and/or transaction(s).

 

(B)                                The Company acknowledges and agrees that as
between the Company and any other entity that has provided indemnification
rights in respect of Indemnitee’s service as a trustee of the Company at the
request of such entity (an “Additional Indemnitor”), the Company shall be
primarily liable to Indemnitee as set forth in this Agreement for any
indemnification claim (including, without limitation, any claim for advancement
of Expenses) by Indemnitee in respect of any Proceeding for which Indemnitee is
entitled to indemnification hereunder.  In the event the Additional Indemnitor
is liable to any extent to Indemnitee by virtue of indemnification rights
provided by the Additional Indemnitor to Indemnitee in respect of Indemnitee’s
service on the Board at the request of the Additional Investor and Indemnitee is
also entitled to indemnification under this Agreement (including, without
limitation, for advancement of Expenses) as a result of any Proceeding, the
Company shall pay, in the first instance, the entire amount of any
indemnification claim (including, without limitation, any claim for advancement
of Expenses) brought by the Indemnitee against the Company under this Agreement
(including, without limitation, any claim for advancement of Expenses) without
requiring the Additional Indemnitor to contribute to such payment and the
Company hereby waives and relinquishes any right of contribution, subrogation or
any other right of recovery of any kind it may have against the Additional
Indemnitor in respect thereof.  The Company further agrees that no advancement
or payment by the Additional Indemnitor on behalf of Indemnitee with respect to
any claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Additional Indemnitor shall be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company.

 

19.                                 GOVERNING LAW

 

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.

 

20.                                 NO ASSIGNMENTS

 

The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Indemnitor.  Any assignment
or delegation in violation of this paragraph 20 shall be null and void.

 

21.                                 NO THIRD PARTY RIGHTS

 

Except for the rights of an Additional Indemnitor under paragraph 18(B) hereof:
(a), nothing expressed or referred to in this Agreement will be construed to
give any person other than the parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement; and (b) this Agreement and all of

 

12

--------------------------------------------------------------------------------


 

its provisions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and permitted assigns.

 

22.                                 COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.

 

[Signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

RLJ LODGING TRUST

 

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

Name:

Thomas J. Baltimore, Jr.

 

Title:

President and Chief Executive Officer

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

Name:

Ross H. Bierkan

 

Signature Page to Indemnification Agreement

 

--------------------------------------------------------------------------------